FILED
                             NOT FOR PUBLICATION                             MAR 31 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 09-10075

               Plaintiff - Appellee,             D.C. No. 2:07-cr-01321-MHM

   v.
                                                 MEMORANDUM *
 DONALD LEE CLAUS,

               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                     Mary H. Murguia, District Judge, Presiding

                              Submitted March 16, 2010 **

Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Donald Lee Claus appeals from his guilty-plea conviction and 210-month

sentence imposed for knowingly receiving child pornography, in violation of 18

U.S.C. § 2252(a)(2)(A). We have jurisdiction pursuant to 28 U.S.C. § 1291, and

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

DAT/Research
we affirm the district court.

       Pursuant to Anders v. California, 386 U.S. 738 (1967), Claus’ counsel has

filed a brief stating there are no grounds for relief, along with a motion to withdraw

as counsel of record. We have provided the appellant with the opportunity to file a

pro se supplemental brief. No pro se supplemental brief or answering brief has

been filed.

       Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

       Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




DAT/Research                              2                                    09-10075